Citation Nr: 1340235	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-20 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to September 29, 2008, and 20 percent as of September 29, 2008, for service-connected cervical strain with narrowing of disc space.

2.  Entitlement to an effective date prior to September 29, 2008, for a 20 percent rating for service-connected cervical strain with narrowing of disc space.  

3.  Entitlement to an initial evaluation in excess of 20 percent for neurological impairment of the right upper extremity.  

4.  Entitlement to an increased initial evaluation for neurological impairment of the left upper extremity, evaluated as 20 percent disabling prior to March 15, 2013, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to April 2000. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which denied a claim for an increased rating for the Veteran's chronic orthopedic disabilities of his cervical spine, evaluated as 10 percent disabling.  The Veteran appealed.  In July 2007, the Washington, D.C., VA Regional Office, granted service connection for neurological impairment of the right upper extremity secondary to chronic cervical strain with disc space narrowing, evaluated as 10 percent disabling, with an effective date for service connection (and the 10 percent rating) of February 27, 2007.  In November 2008, the Roanoke, Virginia, VA Regional Office (RO), granted the Veteran's increased rating claim for his cervical spine, to the extent that it assigned a 20 percent rating, with an effective date of September 29, 2008.  In April 2013, the Appeals Management Center (AMC) in Washington D.C. determined that there was clear and unmistakable error in the July 2007 rating decision, to the extent that the correct date of service connection for the Veteran's neurological impairment of the right upper extremity was March 15, 2013.  The RO increased the Veteran's rating for service-connected neurological impairment of the right upper extremity to 20 percent, with an effective date of March 15, 2013, and granted service connection for cervical raduculopathy of the left upper extremity, evaluated as 20 percent disabling, with an effective date for service connection (and the 20 percent rating) of February 27, 2007, and a 30 percent evaluation assigned as of March 15, 2013.  

The RO in Roanoke, Virginia, is now the agency of original jurisdiction over the current appeal.  In March 2011, and February 2013, the Board remanded the claims for additional development.

In February 2011, the Veteran testified during a hearing before a Veterans Law Judge who is no longer with the Board, at the VA Central Office in Washington, D.C.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Prior to September 29, 2008, the Veteran's service-connected cervical strain with narrowing of disc space is shown to have been productive of complaints of pain, and some limitation of motion, but not forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes. 

2.  As of September 29, 2008, the Veteran's service-connected cervical strain with narrowing of disc space is shown to have been productive of complaints of pain, and some limitation of motion, but not limitation of forward flexion to 15 degrees or less, ankylosis, or incapacitating episodes.

3.  On December 19, 2003, and no earlier, the Veteran filed a claim for an increased rating for his service-connected cervical strain with narrowing of disc space.

4.  The Veteran's neurological impairment of the right upper extremity is shown to have been productive of complaints of pain and tingling, but not moderate incomplete paralysis of the nerves of the middle radicular group.  

5.  Prior to March 15, 2013, the Veteran's neurological impairment of the left upper extremity is shown to have been productive of  complaints that included pain and weakness, but not moderate incomplete paralysis of the nerves of the middle radicular group.

5.  As of March 15, 2013, the Veteran's neurological impairment of the left upper extremity is shown to have been productive of complaints that included pain and weakness, but not severe incomplete paralysis of the nerves of the middle radicular group.  


CONCLUSIONS OF LAW

1.  Prior to September 29, 2008, the criteria for a rating in excess of 10 percent for the Veteran's service-connected cervical strain with narrowing of disc space have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).  

2.  As of September 29, 2008, the criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical strain with narrowing of disc space have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).  

3.  The criteria for an effective date prior to September 29, 2008, for a 20 percent evaluation for the Veteran's service-connected cervical strain with narrowing of disc space have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400 (2013). 

4.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected neurological impairment of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8511 (2013). 

5.  Prior to March 15, 2013, the criteria for a rating in excess of 20 percent for the Veteran's service-connected neurological impairment of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8511 (2013).

6.  As of March 15, 2013, the criteria for a rating in excess of 30 percent for the Veteran's service-connected neurological impairment of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.124a, Diagnostic Code 8511 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating/Initial Evaluations

The Veteran asserts that he is entitled to an increased rating/increased initial evaluations for his service-connected cervical strain with narrowing of disc space, and his neurological impairment of the bilateral upper extremities.  

By way of history, see 38 C.F.R. § 4.1 (2013), the Veteran's service treatment reports show that beginning in 1998, he received a number of treatments for pain in the upper back and neck.  He received a profile for several weeks due to neck strain in 1998.  As for the post-service medical evidence, a January 2002 VA examination report contains diagnoses that included cervical spondylosis, and X-rays were noted to show degenerative changes at C5-6 with disc space narrowing.  With regard to neurological impairment of the bilateral upper extremities, service connection has been granted on a secondary basis, as related to the Veteran's service-connected cervical spine disability.  See 38 C.F.R. § 3.310 (2013).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 


A.  Cervical Strain with Narrowing of Disc Space

In December 2003, the Veteran filed his claim for an increased rating for his cervical spine disability, which was evaluated as 10 percent disabling.  In July 2006, the RO denied the claim.  The Veteran appealed.  

In November 2008, the RO increased the Veteran's rating to 20 percent, with an effective date of September 29, 2008.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The RO initially evaluated the Veteran's cervical spine arthritis under 38 C.F.R. § 4.71a, DC 5290.  Prior to filing his claim, the schedular criteria by which the Veteran's cervical spine disability were rated were changed.  See 68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective September 26, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes that DC 5290 was changed to DC 5237.  

Under 38 C.F.R. § 4.71a, DC 5237 (cervical strain) is rated under the "General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

The General Rating Formula provides that a 30 percent evaluation is warranted where forward flexion of the cervical spine is 15 degrees or less, or where there is favorable ankylosis of the cervical spine.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1]. 

Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

1.  Prior to September 29, 2008

The Board finds that, prior to September 29, 2008, the criteria for a rating in excess of 10 percent have not been met.  The only recorded ranges of motion are found in a February 2007 VA examination report, which shows that the cervical spine had forward bending (flexion) to 35 degrees, backward (extension) to 20 degrees, lateral flexion to 30 degrees (right) and 20 degrees (left), and lateral rotation to 45 degrees (bilaterally) (February 2007 VA examination report).  VA progress notes show that in January 2003, the Veteran was noted to have decreased cervical spine motion due to pain, and that in March 2003, he was noted to have a full range of motion in his cervical spine.  In each case, specific degrees of motion were not provided.  

In summary, the evidence is insufficient to show that forward flexion of the cervical spine was 30 degrees or less, or that the combined range of motion was not greater than 170 degrees.  Furthermore, this evidence does not show that the Veteran's cervical spine is ankylosed.  With regard to the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes," there is no competent evidence to show that the Veteran was diagnosed with IDS during the time period in issue, or that he had any incapacitating episodes due to his cervical spine disability.  The February 2007 VA examiner specifically stated that there were no incapacitating episodes.  The Board therefore finds that the evidence is insufficient to show that he had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that prior to September 29, 2008, the criteria for a rating in excess of 10 percent for the Veteran's cervical spine disability have not been met under Diagnostic Codes 5237 and 5243.  

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joint and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board does not find that the disability attributable to his neck symptoms has resulted in functional disability in excess of that contemplated in the 10 percent rating already assigned.  The VA progress notes show that the Veteran complained of neck pain.  In October 2002, his neurological system was found to be grossly intact.  In January 2003, the Veteran was noted to have 4/5 strength at C5 (left).  Strength at all other levels of the cervical spine (C5 (right), and C6-8) was 5/5.  In August 2003, his motor activity was noted to be within normal limits.  The February 2007 VA examination report shows that the Veteran complained of flare-ups of neck pain, with two days a month of missed classes at school due to neck and back pain.  He complained of neck pain every other day, especially with exertion.  On examination, sensation was intact to pain.  An MRI (magnetic resonance imaging) study was noted to show significant disc protrusions at C5-6 and C6-7 that were indenting the spinal canal.  There was no cord compression.  The relevant impression notes multi-level cervical degenerative disc disease of C5-6 and C6-7 with chronic neck pain, a clear limitation of motion (lateral flexion), and C5-6 radiculopathy.  A February 2007 EMG (electromyogram) of the arms was normal.  In August 2008, the Veteran reported that he was doing well, and that he had no problems.  A September 25, 2008 VA progress note states that there was no neuropathic process according to EMG results, and that most of his symptoms appeared to be in his shoulders as opposed to his neck.  

In summary, when the ranges of motion in the cervical spine are considered together with the evidence as to spinal pathology, and functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that the evidence does not warrant a rating in excess of 10 percent. 

2.  As of September 29, 2008

The Board finds that, as of September 29, 2008, the criteria for a rating in excess of 20 percent have not been met.  The only relevant recorded ranges of motion for the cervical spine are as follows: flexion to 20 degrees (September 2008 VA examination report), and flexion to 45 degrees or greater (March 2013 Disability Benefits Questionnaire).  There is no evidence of cervical spine ankylosis.  With regard to intervertebral disc syndrome, the March 2013 Disability Benefits Questionnaire shows that a VA examiner indicated that the Veteran's cervical spine disability was productive of IVDS, but that there had not been any incapacitating episodes in the last 12 months.  There is no other evidence to show that the Veteran has incapacitating episodes to the required degree due to cervical spine intervertebral disc syndrome.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under the General Rating Formula for the cervical spine, or the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and the claim must be denied.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  In this case, VA progress notes show multiple treatments for complaints of neck pain.  A February 2010 report notes that motor functioning was within normal limits, and that the Veteran did not have any neurological complaints.  A June 2011 VA progress note states that an MRI revealed degenerative disc disease (DDD) at C5-6 and C6-7 resulting in mild central canal compromise with varying degrees of mild to moderate neural foraminal encroachment, with similar to slightly-increased findings since an MRI in January 2007.  Another report dated in June 2011 notes that there was some worsening DDD since January 2007, but no disc herniation.  A December 2011 VA progress note states that strength was intact.  An August 2012 VA progress note states that a recent MRI revealed several areas of arthritis and disc degeneration, but no areas where nerves were clearly being pinched, and that overall there had been no worsening since an MRI in 2011.  A November 2012 VA progress note shows complaints of neck pain, with symmetric and intact strength and sensation.  On multiple occasions between 2010 and 2013, the Veteran reported that he was employed full-time.  

The September 2008 VA examination report shows that the Veteran complained of neck pain that did not radiate, and was not incapacitating.  He stated he could function and perform his daily activities, and that his symptoms did not keep him from being employed.  He was being treated with physical therapy, and Tramadol.  The examiner stated that the Veteran did not claim to have weakness, fatigability, decreased endurance, incoordination, or flare-ups.  On examination, there was primarily pain on rotation, although pain was claimed on all motion.  There was no weakness, fatigability, decreased endurance, or incoordination.  The examiner concluded that it would be speculative to further comment on the effects to the range of motion due to his symptoms.  No motor or sensory abnormalities were noted.  An X-ray was noted to show moderate degenerative osteoarthritic changes at C5-6 with narrowing of the disc space. The diagnosis was recurring neck pain, with cervical DJD (degenerative joint disease).  

The March 2013 DBQ shows that the Veteran complained of constant neck pain.  He stated that he had been in an automobile accident in 2011 in which he was hit from behind which made his symptoms worse. He worked in information and technology and had increased neck pain when he used a computer keyboard for long periods, or had to lift and move equipment.  He claimed to have lost about three days per month due to neck symptoms.  A 2012 MRI was noted to show cervical lordosis, kyphosis centered at C5-6, and degenerative disc signal throughout all interval discs of the cervical spine.  There was no evidence of cord compression.  The Veteran denied having flare-ups.  There was extension, and lateral flexion (bilaterally), to at least 45 degrees, with no objective evidence of pain on motion.  Lateral rotation was to at least 80 degrees, bilaterally, with no objective evidence of pain on motion.  There was no additional loss of range of motion upon repetitive testing.  There was functional loss, with pain on movement.  There was guarding or muscle spasm which did not result in abnormal gait or spinal contour.  Strength in the upper extremities was 5/5 bilaterally.  There was no muscle atrophy.  Reflexes in the upper extremities were 1+, bilaterally.  A sensory examination was normal.  There was no vertebral fracture.  The Veteran's impacted his ability to work due to neck and arm pain.

In summary, the medical evidence does not contain evidence of such symptoms as neurological impairment (other than for the upper extremities, which have been rated separately), incoordination, loss of strength, or any other findings that would support a higher rating on the basis of functional loss due to pain.  In this regard, repetitive motion is not shown to have caused an additional decrease in the range of motion.  In such a case, joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant an increased rating.  Mitchell.  In short, the Veteran is already being adequately compensated for pain and any perceived loss of function.  Even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the cervical spine are considered together with the evidence of functional loss due to cervical spine pathology, the evidence does not support a conclusion that the loss of motion in the cervical spine more nearly approximates the criteria for a rating in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Veteran is already being adequately compensated for pain. 

B.  Increased Initial Evaluations - Neurological Impairment, Upper Extremities

In July 2007, the Washington, D.C., VA Regional Office, granted service connection for neurological impairment of the right upper extremity secondary to chronic cervical strain with disc space narrowing, evaluated as 10 percent disabling, with an effective date for service connection (and the 10 percent rating) of February 27, 2007.  In April 2013, the Appeals Management Center (AMC) in Washington D.C. determined that there was clear and unmistakable error in the July 2007 rating decision, to the extent that the correct date of service connection for the Veteran's neurological impairment of the right upper extremity was March 15, 2013.  The RO increased the Veteran's rating for service-connected neurological impairment of the right upper extremity to 20 percent, with an effective date of March 15, 2013, and granted service connection for cervical raduculopathy of the left upper extremity, evaluated as 20 percent disabling, with an effective date for service connection (and the 20 percent rating) of February 27, 2007, and a 30 percent evaluation assigned as of March 15, 2013.  

With regard to the grants of service connection for neurological impairment of the upper extremities, these arose out of the claim for an increased rating for a service-connected cervical spine disability.  The ratings assigned for any and all manifestations of the Veteran's cervical spine disability are therefore before the Board for the entire period of time on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that once there is jurisdiction as to an initial or higher disability evaluation, jurisdiction extends to all means of assigning a higher evaluation).  The Board therefore has jurisdiction to address all manifestations of his cervical spine disability during all periods encompassed by his appeal.  

As an initial matter, in April 2013, the AMC in Washington D.C. determined that there was clear and unmistakable error in the July 2007 rating decision, to the extent that the correct date of service connection for the Veteran's neurological impairment of the right upper extremity was March 15, 2013.  

A review of the claims file shows that at the time of the RO's July 2007 rating decision, there were some complaints of right arm symptoms, but there was no medical evidence of record to show that the Veteran has neuropathy in his right upper extremity.  It therefore appears that the RO erroneously granted service connection for the right upper extremity, when it should have granted service connection for neuropathy of the left upper extremity.  See e.g., February 2007 VA examination report (noting only left upper extremity radiculopathy); March 2007 VA progress note (characterizing a March 2007 EMG report as "completely normal").  As noted by the Board in its February 2013 remand:

The Board has reviewed the claims file and notes that present state of the evidence does not address the severity of the neurological impairment of the Veteran's service-connected right upper extremity.  This is very perplexing.  Indeed, it is unclear to the Board as to how the RO/AMC arrived at assigned a 10 percent rating for neuropathy of the right upper extremity when all the available evidence only pertains to neurological symptoms affecting his left upper extremity.  Put another way, there is insufficient evidence to evaluate the Veteran's right upper extremity neuropathy as well as some question as to whether a separate compensable rating should be assigned for a neurological disorder of the left upper extremity. 

(emphasis added).

In summary, at the time of the RO's July 2007 rating decision, there was no medical evidence of record to show that the Veteran had neuropathy in his right upper extremity.  It appears that the RO erroneously granted service connection for the right upper extremity, when it should have granted service connection for neuropathy of the left upper extremity.  In April 2013, the AMC corrected this error.  The AMC's April 2013 rating decision also granted service connection for cervical raduculopathy of the left upper extremity, evaluated as 20 percent disabling, with an effective date for service connection (and the 20 percent rating) of February 27, 2007, and as 30 percent disabling as of March 15, 2013.  In such a case, it is appropriate to redesignate the service-connected disability to reflect the correct extremity.  VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159 ) does "not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question").  Finally, the Board notes that, despite the AMC's use of the term "clear and unmistakable," as the Veteran's combined rating has not been reduced, a CUE (clear and unmistakable) analysis is not warranted.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating); VAOPGCPREC 71-91 (Nov. 7, 1991).  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC's 8510 through 8540 (2013). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2013). 

The RO has evaluated these bilateral upper extremity disabilities under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8511.  

The criteria for evaluating the severity or impairment of the middle radicular group nerves is set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8611, and 8711.  Under DC 8511, a 20 percent rating requires mild incomplete paralysis in both the minor and major extremity.  A 30 percent rating requires moderate incomplete paralysis in the minor extremity, and a 40 percent rating requires moderate incomplete paralysis in the major extremity.  Diagnostic Codes 8611 and 8711 address the criteria for evaluating neuritis and neuralgia of the middle radicular group nerves, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8515, 8611, and 8711 (2013).  The Board notes that the Veteran's right upper extremity is his dominant (major) extremity.  See e.g., March 2013 VA DBQ.
  
A.  Right Upper Extremity

The only relevant medical evidence is a VA DBQ, dated in March 2013, which shows that the Veteran was examined on March 15, 2013.  This report shows that the diagnoses included bilateral cervical radiculopathy.  The Veteran reported that he had intermittent right arm and right hand pain.  On examination, strength in the right arm was 5/5, and there was no atrophy.  All reflexes in the right upper extremity were 1+.  A sensory examination was normal at the right shoulder, right inner and outer forearm, and right hand/fingers.  The right arm did not have constant pain, or numbness, but there was mild pain, mild paresthesias and/or dysthesias.  The radiculopathy on the right side was "mild" in nature.  

Given the foregoing, the Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis of the nerves of the middle radicular group, such that an initial evaluation in excess of 20 percent is warranted for the Veteran's neuropathy of the right upper extremity under DC 8511.  Overall, the medical evidence does not contain objective evidence of such findings as muscle atrophy, weakness, or sensory impairment to the required degree.  The VA examiner determined that the Veteran's symptoms were best characterized as "mild."  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's neurological impairment of the right upper extremity is shown to have been manifested by symptomatology that more nearly approximates the criteria for an evaluation in excess of 20 percent under DC 8511, and that the preponderance of the evidence is against an initial evaluation in excess of 20 percent.  
 
The Board also concludes that the evidence does not demonstrate that the Veteran's condition is manifested by moderate incomplete neuritis, or neuralgia, such that a rating in excess of 20 percent is warranted under DC's 8611 or 8711.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, weakness and sensory impairment, the Board finds that it is not shown that the Veteran's neurological impairment of the right upper extremity is manifested by moderate incomplete neuritis, or neuralgia of the middle radicular group nerves, as contemplated by these diagnostic codes.  Accordingly, the criteria for an initial evaluation in excess of 20 percent have not been met under DC's 8611 or DC 8711.  

B.  Left Upper Extremity

1.  Prior to March 15, 2013

The relevant medical evidence is summarized as follows:

A February 2007 VA neurology consultation report shows that on examination, motor strength was "good" in all extremities.  On sensory examination, there was no specific dermatomal pattern.  Deep tendon reflexes were 2+.  A February 2007 EMG was normal for all tested left arm nerves, and notes that the electrophysiologic findings were not suggestive of peripheral nerve damage or radiculopathy, but that clinical correlation was advised.  A March 2007 report notes that an EMG (electromyogram) of the arms was "completely normal."  

The February 2007 VA examination report shows that the Veteran complained of radiation of pain, stiffness and aching in his left shoulder and tingling down the medial aspect of his left arm into the fourth and fifth fingers, with giving way of the arm.  Reflexes were 1+ at the triceps and brachial radialis, and 0 (zero) at the biceps.  There was no weakness in the hands or shoulders, and strength at the triceps was intact, however, biceps strength was 4/5.  Sensation was intact to pain in the arms.  The diagnoses noted radiculopathy with diminished biceps reflex on the left and weakness of the biceps muscle, chronic pain, and intermittent tingling in the left arm.  

A February 2010 VA progress note states that motor activity was within normal limits, and that no neurological problems were reported.  A number of notations in VA progress notes, dated in 2010, show that the Veteran reported that he worked full-time as an IT (internet technology) specialist.

VA progress notes show the following: a September 25, 2008 report states that there was no neuropathic process according to EMG results, and that most of his symptoms appeared to be in his shoulders as opposed to his neck.  A May 2011 report shows that the Veteran complained of arm pain radiating down his arms to the elbow, and that he had experienced increased symptoms since a March 2001 motor vehicle accident.  Following an MRI, disc herniation was not found.  A December 2011 report notes that strength was intact, and that there was no evidence of motor deficits due to radiculopathy.  Reports, dated in August, October, and November of 2012, note that the left upper extremity had 5/5 strength.  In August 2012, the possibility of pinched nerves was suggested, however, this was not confirmed by MRI the following month.  Reports, dated in November 2012, further note complaints of pain and numbness in the bilateral upper extremities "which has not changed in the last decade," with complaints of intermittent hand numbness, but no pain.  The examiner stated that the Veteran's pain and numbness did not respect dermatomal distribution, and did not follow a pattern typical for radiculopathy, and that .  On examination, there was symmetric and intact strength and sensation.  There was muscle atrophy at the lower forearms and thenar muscles.  All deep tendon reflexes in the left upper extremity were 2+, except for the biceps, which were 3+.  A February 2013 report notes use of Tramadol, and NSAIDs, and that the Veteran had been started on gabapentin in November 2012, but that he discontinued it after a few days due to sleepiness.  He had been started on amitriptyline.  

Given the foregoing, the Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis of the nerves of the middle radicular group, such that an initial evaluation in excess of 20 percent is warranted for the Veteran's neuropathy of the left upper extremity under DC 8511.  Although there is some evidence of atrophy of the left forearm and thenar muscles, the Veteran's strength was repeatedly noted to be 5/5, with little to no sensory impairment, and the Board finds that overall, the medical evidence does not contain objective evidence of such findings as muscle atrophy, weakness, or sensory impairment to the required degree.  In this regard, the February 2007 VA neurology consultation report shows that on examination, motor strength was "good" in all extremities.  A February 2007 EMG was normal for all tested left arm nerves and a March 2007 report notes that the EMG of the arms was "completely normal."  The February 2007 VA examination report shows that reflexes were 1+ at the triceps and brachial radialis, and 0 (zero) at the biceps.  There was no weakness in the hands or shoulders, and strength at the triceps was intact, however, biceps strength was 4/5.  Sensation was intact to pain in the arms.  A February 2010 VA progress note stated that motor activity was within normal limits, and that no neurological problems were reported.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's neurological impairment of the left upper extremity is shown to have been manifested by symptomatology that more nearly approximates the criteria for an evaluation in excess of 20 percent under DC 8511, and that the preponderance of the evidence is against an initial evaluation in excess of 20 percent.  
 
The Board also concludes that the evidence does not demonstrate that the Veteran's condition is manifested by moderate incomplete neuritis, or neuralgia, such that a rating in excess of 20 percent is warranted under DC's 8611 or 8711.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, weakness and sensory impairment, the Board finds that it is not shown that the Veteran's neurological impairment of the left upper extremity is manifested by moderate incomplete neuritis, or neuralgia of the middle radicular group nerves to the required degree, as contemplated by these diagnostic codes.  Accordingly, the criteria for an initial evaluation in excess of 20 percent have not been met under DC's 8611 or DC 8711.  


2.  As of March 15, 2013

The only relevant medical evidence is a VA DBQ, dated in March 2013, which shows that the Veteran was examined on March 15, 2013.  This report shows that the diagnoses included bilateral cervical radiculopathy.  The Veteran reported that he had constant pain that radiated to his left arm and left hand, as well as tingling paresthesias of the left hand.  He stated that he used a keyboard at work, and that he had increased pain when lifting and moving equipment.  On examination, strength in the left arm was 5/5, and there was no atrophy.  All reflexes in the left upper extremity were 1+.  A sensory examination was normal at the left shoulder, left inner and outer forearm, and left hand/fingers.  The left arm had moderate constant pain, no intermittent pain or numbness, and mild paresthesias and/or dysthesias.  The radiculopathy on the right side was "moderate" in nature.  

Given the foregoing, the Board finds that the Veteran's condition is not shown to have been manifested by severe incomplete paralysis of the nerves of the middle radicular group, such that a rating in excess of 30 percent is warranted for the Veteran's neuropathy of the left upper extremity under DC 8511.  Overall, the medical evidence does not contain objective evidence of such findings as muscle atrophy, weakness, or sensory impairment to the required degree.  The VA examiner determined that the Veteran's symptoms were best characterized as "moderate."  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's neurological impairment of the left upper extremity is shown to have been manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 30 percent under DC 8511, and that the preponderance of the evidence is against a rating in excess of 30 percent as of March 15, 2013.  
 
The Board also concludes that the evidence does not demonstrate that the Veteran's condition is manifested by severe incomplete neuritis, or neuralgia, such that a rating in excess of 30 percent is warranted under DC's 8611 or 8711.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, weakness and sensory impairment, the Board finds that it is not shown that the Veteran's neurological impairment of the left upper extremity is manifested by severe incomplete neuritis, or neuralgia of the middle radicular group nerves, as contemplated by these diagnostic codes.  Accordingly, the criteria for a rating in excess of 30 percent have not been met under DC's 8611 or DC 8711.  

C.  Conclusion

In deciding the Veteran's increased rating and increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings/evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's disabilities should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected cervical spine and bilateral arm disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the disability ratings currently assigned more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran is primarily shown to have some decreased strength and increased limitation of motion, with pain, in the affected areas, with no post-service history of surgery.  The rating schedule contemplates functional loss, which may be manifested by, for example, decreased motion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The schedular criteria for cervical spine injuries, and nerve impairment, contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for the Veteran's disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by some impairment of strength, and limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine and bilateral arm disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his cervical spine or arm disabilities have resulted in any hospitalizations.  The evidence indicates that the Veteran is employed full-time as a specialist in internet technology.  The Board finds, therefore, that the Veteran's service-connected cervical spine and bilateral arm disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reports full-time employment as a specialist in internet technology.  See VA progress notes, dated between 2010 and 2013.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Earlier Effective Date - 20 Percent Rating for Cervical Spine

The Veteran asserts that he is entitled to an effective date prior to October 27, 2008, for his 20 percent evaluation for service-connected cervical strain with narrowing of disc space.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2)  refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

The Veteran's claim was received in December 19, 2003.  Therefore, the effective date for any increased rating could be as early as December 19, 2002.  See 38 C.F.R. § 3.400(o)(2); Harper.  However, the evidence with regard to the Veteran's cervical spine was discussed in Part I, and the Board's discussion of that evidence is incorporated herein.  Briefly stated, the facts at that time did not support a finding that the Veteran's disability had increased to the next disability level, and the Board has determined that the criteria for a rating in excess of 10 percent are not met prior to September 29, 2008.  Therefore, the preponderance of the evidence is against entitlement to an effective date prior to September 29, 2008, for the assignment of a rating in excess of 10 percent for the Veteran's cervical spine disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2013). 


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2008, and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded several examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Mayfield, 19 Vet. App. at 103.    

In February 2013, the Board remanded these claims.  The Board directed that  the RO should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for chronic cervical spine symptoms, including neurological complications due to disc space narrowing associated with his cervical disability, since May 2011 (the date of the most current medical evidence relating to his cervical spine disability that is associated with his claims file).  That same month, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  There is no record of a response.  VA progress notes, dated through February 2013, were subsequently obtained.  The Board's remand further instructed that the Veteran be afforded a VA examination for his spine disorder.  In March 2013, this was done.  In an informal hearing presentation, dated in November 2013, the Veteran's representative stated that, "The AMC accomplished the tasks set forth by the Board and returned the file for further review."  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

 In February 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veteran's Law Judge (VLJ) who is no longer with the Board.  As such, the Veteran is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  However, in a statement, received in September 2012, the Veteran indicated that he did not desire another hearing.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the VA official who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2011 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 






							[CONTINUED ON NEXT PAGE]

ORDER

Prior to September 29, 2008, a disability rating in excess of 10 percent for service-connected cervical strain with narrowing of disc space is denied.  

As of September 29, 2008, a disability rating in excess of 20 percent for service-connected cervical strain with narrowing of disc space is denied.  

An effective date prior to September 29, 2008, for a 20 percent rating for service-connected cervical strain with narrowing of disc space is denied.  

An initial evaluation in excess of 20 percent for neurological impairment of the right upper extremity is denied.  

Prior to March 15, 2013, an initial evaluation in excess of 20 percent for neurological impairment of the left upper extremity is denied.

As of March 15, 2013, an evaluation in excess of 30 percent for neurological impairment of the left upper extremity is denied.  


____________________________________________
JONATHAN B. kRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


